Citation Nr: 1217770	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-18 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease and/or breathing problems, to include as due to asbestos exposure and/or diesel fumes exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel
INTRODUCTION

The Veteran served on active duty from November 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a July 2010 hearing conducted by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, for the reasons discussed below, there has not been substantial compliance with the directives of the Board's recent remand in this case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The February 2011 Board remand directed that the Veteran's likely exposure to asbestos be determined; the RO associated with the claims file a copy of a May 2002 VA memorandum, showing that for the Veteran's military occupational specialty (MOS) of fireman, exposure to asbestos was highly probable.  Thus, this directive was accomplished.

The February 2011 Board remand also indicated that the examiner should diagnose any respiratory and/or pulmonary disabilities found on examination, and provide an opinion as to whether each of those disabilities were related to the Veteran's military service, to include his exposure to asbestos and/or diesel fumes.  In the May 2011 VA examination report, the examiner opined that the Veteran's breathing problems were less likely as not caused by or a result of active service, because no evidence of a respiratory condition was noted in the service treatment records or after active duty, and the current respiratory problems are related to chronic obstructive pulmonary disease (COPD) and congestive heart failure.  The examiner also noted that there was no evidence of asbestosis, as the computed tomography (CT) scan from the Veteran's private physician did not show any pleural plaques.  In the August 2011 addendum opinion, the examiner noted that while the Veteran's MOS could have led to asbestosis, there was no evidence of asbestosis thus far in the records, but rather obstructive impairment of lung function which was due to the Veteran's COPD.

The opinions provided by the VA examiner are inadequate.  The examiner was not to determine solely whether the Veteran had asbestosis, but to first determine what respiratory and/or pulmonary disabilities the Veteran has, and then to opine whether or not they were related to service.  Physical examination of the Veteran showed evidence of COPD and congestive heart failure, but the examiner did not address whether either of these disabilities were related to the Veteran's military service, even if they were not documented in service, and did not provide an opinion as to whether either of these disabilities could have resulted from exposure to asbestos and/or diesel fumes.  Because the May 2011 and August 2011 reports do not provide the requested opinion, remand is required.

Accordingly, the case is again REMANDED for the following actions:

(The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to a VA examiner of the appropriate expertise, other than the examiner who conducted the May 2011 examination, if possible.  Ask that he or she review the Veteran's claims file in its entirety, making note of the Veteran's assertions as to his in-service exposure to diesel fumes, as well as the May 2002 memorandum addressing the probability of the Veteran's exposure to asbestos, consistent with his military occupational specialty.

After this review, the VA examiner should provide an opinion as to whether any of the respiratory and/or pulmonary disabilities of record, to include the COPD and congestive heart failure diagnosed at the May 2011 VA examination, are at least as likely as not (50 percent probability or greater) related to any in-service event or injury, to include asbestos or diesel fumes exposure.  The examiner should address the Veteran's other lifestyle factors, to include post-service employment, and his status as a lifetime nonsmoker, as documented in multiple VA and private treatment records.  The examiner should also provide a complete rationale for any opinion expressed, referencing current clinical findings and/or claims file documents as appropriate.

2.  Readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

